                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Terry D. Sexton,                        )
                                        )             Civil Action No.: 3:18-cv-00909-JMC
                     Plaintiff,         )
                                        )
       v.                               )                             ORDER
                                        )
                                        )
South Carolina Farm Bureau Mutual       )
Insurance Company, Southern Farm Bureau )
Casualty Insurance Company, Southern    )
Farm Bureau Life Insurance Company,     )
                                        )
                     Defendants.        )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation filed on February 20, 2019. (ECF No. 28.) Within the Report, the Magistrate

Judge recommends that the court grant Defendants South Carolina Farm Bureau Mutual Insurance

Company, Southern Farm Bureau Casualty Insurance Company, and Southern Farm Bureau Life

Insurance Company’s (collectively, “Defendants”) Motion to Dismiss (ECF No. 26), which

specifically concerns Plaintiff Terry D. Sexton’s (“Plaintiff”) failure to prosecute his case. (Id. at

28.) For the reasons set forth below, the court ACCEPTS the Magistrate Judge’s Report (ECF No.

28), incorporating it herein, and GRANTS Defendants’ Motion to Dismiss (ECF No. 26).

Therefore, Plaintiff’s action is DISMISSED under Federal Rules of Civil Procedure 37(b)(2)(A)

and 41(b).

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which the court adopts herein

without a full recitation. (ECF No. 18 at 1–3.) As background, Plaintiff was first employed by

Defendants in 1985 as an agent and eventually became an Agency Manager in 2002. (ECF No. 1-

                                                  1
1 at 6 ¶ 5.) Purportedly, Plaintiff “was never reprimanded or written up and consistently met or

exceeded his expectations not only in sales, but also as a manager . . . .” (Id. at 6 ¶ 6.) In March

2014, Plaintiff attended a meeting with representatives of Defendants and was “told that he had a

‘bad attitude,’ that his County Board ‘did not trust him’ and that Defendants took issue to the fact

that he did not live in Pickens County . . . .”(Id. at 6 ¶ 7.) After the meeting, Plaintiff agreed to

move to Pickens County “to appease Defendants.” (Id.) On January 8, 2016, Plaintiff’s

employment was terminated, and Plaintiff contends that Defendants only stated, regarding his

termination, that “we are going in a different direction.” (Id. at 7 ¶ 9.) In addition to the termination,

Plaintiff claims that Defendants “promised” that its employees would be treated as “independent

contractors” and retain “the rewards that come with business ownership.” (Id. at 7 ¶ 10.) Plaintiff

submits that Defendant “as a result of misclassification and improper characterization of its

[a]gent-employees as ‘independent contractors,’ [Defendants] fail[ed] to provide its [employees]

the same retirement, health, and other benefits it provides to all its other regular employees

pursuant to several employee benefit pension and welfare plains and [they] unjustly enrich[]

[themselves] by avoiding the business costs of extending said benefits to its [a]gent-employees.”

(Id. at 8 ¶ 15.)

        On February 12, 2018, Plaintiff filed his Complaint in the Richland County Court of

Common Pleas. (ECF No. 1-1 at 5–11.) Within his Complaint, Plaintiff brings claims for violations

of the ADEA, Family Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. §§ 2601–2654, and breach

of contract under the common law of South Carolina. (Id. at 8–11.) Plaintiff seeks compensatory

damages, reasonable attorney’s fees and costs, lost wages, liquidated damages, and other lost

benefits. (Id.) On April 4, 2018, Defendants removed Plaintiff’s action to the United States District

Court for the District of South Carolina, invoking the court’s jurisdiction under 28 U.S.C. §§ 1331,



                                                    2
1343, and 1441. (ECF No. 1.)

        Defendants filed their Motion to Dismiss on February 1, 2019. (ECF No. 26.) Within their

Motion, Defendants “move[] for an order dismissing this action on the grounds that Plaintiff has

failed to prosecute this matter.” (ECF No. 26-1 at 1.) Defendants contend that “Plaintiff has failed

to serve any discovery of his own nearly a year after filing suit.” (Id. at 3.) Additionally,

Defendants note that Plaintiff “failed to respond to [their] [M]otion for [P]artial [J]udgment on the

[P]leadings despite the court’s post-response deadline invitation.” (Id.) Lastly, Defendants stress

that Plaintiff “has not complied” with their discovery requests, nor has he served any discovery

requests of his own after filing suit. (Id.) For those reasons, Defendants argue that “this action

should be dismissed for failure to prosecute” under the Federal Rules of Civil Procedure. (Id.)

        The Magistrate Judge filed her Report on February 20, 2019. (ECF No. 28.) Within the

Report, the Magistrate Judge recommends that the court “exercise its discretion to impose the

sanction of dismissal pursuant to [Federal Rules of Civil Procedure] 37(b)(2)(A) and Rule 41(b).

(Id. at 5.) Specifically, the Magistrate Judge reasons that Plaintiff “has exhibited bad faith by

failing to comply with the court’s order requiring him to respond to [] [D]efendants’ discovery

requests.” (Id. at 4.) In addition, the Magistrate Judge found that Plaintiff’s noncompliance has

prejudiced Defendants and his “conduct in refusing to comply with multiple court orders

demonstrates a history of proceeding in a dilatory manner as well as a failure to prosecute his own

action.” (Id.) The Magistrate Judge further conclude that dismissal of the action is appropriate

because, as Plaintiff “has not meaningfully participated” in his own case, “no other sanction would

be sufficient or even effective.” (Id.) Lastly, the Magistrate Judge informed the parties of their

right to file specific, written objections to the Report and the consequences of failing to file specific

objections. (Id. at 6.) To date, neither party has filed any objection to the Magistrate Judge’s



                                                   3
Report.

                                     II. LEGAL STANDARD

          The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1). See also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV.

P. 72 advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in

part, the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1).

                                         III. DISCUSSION

          In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby, 718 F.2d at 199.

Furthermore, a failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the court based upon such recommendation. 28 U.S.C. §

636(b)(1). The court concludes that the Magistrate Judge’s Report accurately summarizes the law



                                                  4
and correctly applies it to the instant case. (ECF No. 28.) Because no specific objections were filed

by either party and the court discerns no clear error within the Report, the court adopts the Report

herein. Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.

                                       IV. CONCLUSION

       After careful consideration of the Magistrate Judge’s Report and the record, the court

ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 28), incorporating it

herein, and GRANTS Defendants’ Motion to Dismiss (ECF No. 26). Accordingly, Plaintiff’s

action is DISMISSED under Federal Rules of Civil Procedure 37(b)(2)(A) and 41(b).

       IT IS SO ORDERED.




                                                     United States District Judge
April 16, 2019
Columbia, South Carolina




                                                 5
